Mr. Justice MILLEE
delivered the opinion of the court.
The right of the insurance company to terminate the agency of the plaintiff, at its discretion, is not denied by his counsel, nor is there any serious effort to support the offer to prove the custom. Indeed, if the court was right in holding that the contract between the parties was expressed by the language of the second circular, it is quite clear there was no room for usage, for it is there expressly stated that *593the commission on the renewal premiums, like 'those on the original premiums, was to be paid only so long as the plaintiff continued to be the agent of the company.
Nor can we doubt for a moment that the later circular must bo held to represent the agreement of the parties as to compensation. After having received that circular and acted on it for fifteen years, received and adjusted his compensation by it, he is estopped to deny that it was the contract under which h,e acted. If there was any other contract it was for him to show it. He does not do this by producing, the circular of the year previous. If there was anything fraudulent., unfair, or illegal in the new terms offered, or in the mode in which he was induced to accept them, he should have shown it, but he' has not even attempted it.
We are, therefore, clearly of opinion that when it is shown that, as agent of the company, he received and acted upon that circular, he is bound by its terms as the measure of his compensation.
Judgment affirmed.